Digitally signed by
                                                                              Reporter of Decisions
                                                                              Reason: I attest to
                             Illinois Official Reports                        the accuracy and
                                                                              integrity of this
                                                                              document
                                    Appellate Court                           Date: 2018.07.10
                                                                              12:15:47 -05'00'




        Board of Education of Woodland Community Consolidated School District 50 v.
                 Illinois State Board of Education, 2018 IL App (1st) 162900



Appellate Court         THE BOARD OF EDUCATION OF WOODLAND COMMUNITY
Caption                 CONSOLIDATED SCHOOL DISTRICT 50 and THE BOARD OF
                        EDUCATION OF FREMONT SCHOOL DISTRICT 79,
                        Plaintiffs-Appellees, v. THE ILLINOIS STATE BOARD OF
                        EDUCATION and THE BOARD OF DIRECTORS OF PRAIRIE
                        CROSSING CHARTER SCHOOL, Defendants-Appellants.



District & No.          First District, Sixth Division
                        Docket Nos. 1-16-2900, 1-16-2927 cons.


Filed                   March 23, 2018



Decision Under          Appeal from the Circuit Court of Cook County, No. 15-CH-07942; the
Review                  Hon. Neil H. Cohen, Judge, presiding.



Judgment                Affirmed.


Counsel on              Lisa Madigan, Attorney General, of Chicago (David L. Franklin,
Appeal                  Solicitor General, and Brett E. Legner, Deputy Solicitor General, of
                        counsel), for appellant Illinois State Board of Education.

                        Respicio F. Vazquez, of Franczek Radelet P.C., of Chicago, for other
                        appellant.

                        James A. Petrungaro and Adam Dauksas, of Scariano, Himes &
                        Petrarca, Chtrd., of Chicago, for appellees.
     Panel                    PRESIDING JUSTICE HOFFMAN delivered the judgment of the
                              court, with opinion.
                              Justices Cunningham and Connors concurred in the judgment and
                              opinion.


                                                OPINION

¶1         The defendants, the Illinois State Board of Education (State Board) and the Board of
       Directors of Prairie Crossing Charter School, appeal from an order of the circuit court granting
       the joint motion for summary judgment in this declaratory judgment action filed by the
       plaintiffs, the Board of Education of Woodland Community Consolidated School District 50
       (Woodland) and the Board of Education of Fremont School District 79 (Fremont) (collectively
       referred to as the School Districts). The defendants also appeal from the circuit court’s denial
       of the State Board’s cross-motion for summary judgment. For the reasons which follow, we
       affirm the judgment of the circuit court.
¶2         The following factual recitation is undisputed. Woodland and Fremont are bodies politic
       organized and existing under article 10 of the School Code (105 ILCS 5/art. 10 (West 2012)).
       Prairie Crossing Charter School (Prairie Crossing) is a charter school organized and existing
       pursuant to the Charter Schools Law (105 ILCS 5/27A-1 et seq. (West 2012)).
¶3         Over the objection of the School Districts, the State Board authorized the creation of
       Prairie Crossing in 1998, entitling it to enroll students residing within the boundaries of the
       School Districts. Pursuant to statute, a charter school, which is authorized over the objection of
       a local school district, is funded by withholding funds otherwise due to the local school
       district(s) within which the pupils attending the charter school reside and paying those funds
       directly to the charter school. Id. § 27A-9(f).
¶4         From the inception of Prairie Crossing in 1999 until the 2015-16 school year, the State
       Board included pupils attending Prairie Crossing within the pupil enrollment of either
       Woodland or Fremont, depending upon the pupils’ residences, in calculating the sums to be
       deducted from the funds otherwise due the School Districts and paid to Prairie Crossing.
       However, in December 2014, Woodland and Fremont were notified by the State Board that,
       beginning with funding for the 2015-16 school year, pupils attending Prairie Crossing would
       no longer be included within the pupil enrollment of either Woodland or Fremont for purposes
       of calculating the funds to be diverted and paid to Prairie Crossing. The effect of the change
       would result in more funds being withheld from both Woodland and Fremont than would have
       been withheld and paid to Prairie Crossing under the funding formula employed in prior years.
       In addition, the State Board notified the School Districts that it had recalculated the amount
       that should have been withheld from their general state aid and paid to Prairie Crossing for
       fiscal years 2013 and 2014 using the revised funding formula. According to the State Board’s
       recalculation, an additional $278,269 should have been withheld from Woodland and paid to
       Prairie Crossing and an additional $46,905 should have been withheld from Fremont and paid
       to Prairie Crossing. Although the retroactive application of the State Board’s revised funding
       formula resulted in a determination that Prairie Crossing was underfunded by $325,174, the
       State Board and Prairie Crossing settled the underfunding for $200,000, of which $170,000


                                                   -2-
     was attributed to Woodland and $30,000 was attributed to Fremont. The State Board advised
     Woodland and Fremont that it would be withholding the amount of the settlement attributable
     to each from their general state aid in equal installments over the next four years.
¶5        In May 2015, the School Districts filed the instant action against both the State Board and
     the Board of Directors of Prairie Crossing Charter School. In their amended complaint, the
     School Districts sought a judicial declaration that students residing within their respective
     boundaries and attending Prairie Crossing shall be counted as attending the school district in
     which they reside for purposes of calculating the sums to be deducted from the funds otherwise
     due to them from the State Board and paid to Prairie Crossing. They also sought a judicial
     declaration that the State Board lacked the statutory authority to recalculate the general state
     aid to which they were entitled for previous fiscal years and recoup any overpayment from the
     future general State aid to which they are otherwise entitled.
¶6        Following discovery, the School Districts and the State Board filed cross-motions for
     summary judgment. On October 7, 2016, the circuit court denied the State Board’s motion for
     summary judgment and granted summary judgment in favor of the School Districts, declaring
     that pupils attending Prairie Crossing shall be counted as attending the school district in which
     they reside for purposes of calculating the sums to be deducted from the funds otherwise due
     the School Districts and paid to Prairie Crossing. In addition, the circuit court found that the
     State Board lacked the statutory authority to recoup from the School Districts any funds which
     it paid to Prairie Crossing as a result of its recalculation of the funds to which Prairie Crossing
     was entitled for prior fiscal years. Both the State Board and Prairie Crossing filed timely
     notices of appeal which this court consolidated for disposition.
¶7        “Summary judgment is appropriate when there is no genuine issue of material fact and the
     moving party is entitled to judgment as a matter of law.” Virginia Surety Co. v. Northern
     Insurance Co. of New York, 224 Ill. 2d 550, 556 (2007). When, as in this case, parties file
     cross-motions for summary judgment, they agree that no genuine issues of material fact exist,
     and the resolution of the case is purely a question of law. Founders Insurance Co. v. Munoz,
     237 Ill. 2d 424, 432 (2010). We review the entry of summary judgment de novo. A.B.A.T.E. of
     Illinois, Inc. v. Quinn, 2011 IL 110611, ¶ 22.
¶8        This appeal concerns statutory interpretation. As such, we are presented with questions of
     law, which we resolve de novo. People ex rel. Madigan v. Illinois Commerce Comm’n, 231 Ill.
2d 370, 380 (2008). Our primary objective is to give effect to the legislature’s intent, which is
     best indicated by the plain and ordinary language of the statutes themselves. Citizens Opposing
     Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 23. We give words their plain and
     obvious meaning unless the legislative act changes that meaning. Svithiod Singing Club v.
     McKibbin, 381 Ill. 194, 197 (1942). In determining legislative intent, we also consider the
     object to be attained by the act. Hartney Fuel Oil Co. v. Hamer, 2013 IL 115130, ¶ 25.
¶9        In giving meaning to the words and clauses of a statute, no part should be rendered
     superfluous. Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 26. When the language
     of a statute is clear and unambiguous, we give effect to the plain and ordinary meaning of the
     language without resort to other tools of statutory construction (Raintree Homes, Inc. v.
     Village of Long Grove, 209 Ill. 2d 248, 255 (2004)), as it is not our function to rewrite a statute
     or depart from its plain language by reading into the statute exceptions, limitations, or
     conditions not expressed therein (People ex rel. Birkett v. Dockery, 235 Ill. 2d 73, 81 (2009)).
     “If further construction of a statute is necessary, a court may consider similar and related

                                                  -3-
       enactments.” Hartney Fuel Oil Co., 2013 IL 115130, ¶ 25. Statutory provisions should be read
       in concert and harmonized. People v. Rinehart, 2012 IL 111719, ¶ 26.
¶ 10        The two statutes at issue in this appeal are the School Code and the Charter Schools Law.
       The specific question to be answered is whether pupils residing within the boundaries of a local
       school district but attending a charter school should be counted as pupils attending the local
       school district for purposes of calculating the sums to be deducted from the funds otherwise
       due the local school district and paid to the charter school.
¶ 11        Where, as in this case, a charter school is authorized by the State over the objection of the
       local school district(s), an amount equal to the funds to which a charter school is entitled is
       diverted by the State Board from funds otherwise due the local school district(s) and delivered
       to the charter school. 105 ILCS 5/27A-9(f) (West 2012). Funding of a charter school, such as
       Prairie Crossing, which is organized other than by referendum, is determined by agreement
       between the local school board and the charter school. However, in no event shall the funding
       be less than 75% or more than 125% of the local school district’s per capita student tuition,
       multiplied by the number of students attending the charter school who reside in the local school
       district. Id. § 27A-11(b).
¶ 12        The Charter Schools Law does not define how a local school district’s per capita student
       tuition is to be calculated. The arguments of the parties as contained in their respective briefs
       reflect their agreement that the phrase “per capita student tuition” as used in section 27A-11(b)
       of the Charter Schools Law is synonymous with per capita tuition cost (PCTC) as used in the
       School Code. Id. The State Board asserts in its brief, and the School Districts echo in their
       brief, that the formula set forth in section 18-3 of the School Code (id. § 18-3) is used to
       establish a local school district’s PCTC. In relevant part, section 18-3 of the School Code
       provides that:
                “[T]otal annual per capita [tuition] cost [(PCTC)] shall be determined by totaling all
                expenses of the school district in the educational, operations and maintenance, bond
                and interest, transportation, Illinois municipal retirement, and rent funds for the school
                year preceding the filing of such tuition claims less expenditures not applicable to the
                regular K-12 program, less offsetting revenues from State sources except those from
                the common school fund, less offsetting revenues from federal sources except those
                from federal impaction aid, less student and community service revenues, plus a
                depreciation allowance; and dividing such total by the average daily attendance for the
                year.” (Emphasis added.) Id.
       The specific issue on which the parties are in disagreement is the calculation of a local school
       district’s annual average daily attendance for purposes of establishing its PCTC.
¶ 13        In urging reversal, the State Board argues that, in calculating a local school district’s
       average daily attendance, pupils residing within the district but attending a charter school
       should not be counted as attending the public schools maintained by the local school district.
       The State Board reasons that, because local school districts do not bear the cost of educating
       pupils attending a charter school, those pupils should not be counted in determining the local
       school district’s annual average daily attendance, which is the denominator in the formula set
       forth in section 18-3 of the School Code used in calculating PCTC.
¶ 14        In support of its rationale in this regard, the State Board contends that section 18-3 of the
       School Code makes clear that the PCTC of a local school district “shall be determined by the
       State Superintendent of Education by multiplying the number of such children in average daily

                                                    -4-
       attendance in such schools” by the “annual [PCTC] of administering the schools of the
       district.” Id. The flaw in the State Board’s reliance upon the above quoted language of section
       18-3 is that it relates to the average daily attendance of certain specified categories of pupils
       attending public schools maintained by a school district, not the average daily attendance of the
       local school district itself. The “such children” referred to are those pupils who fall within the
       specified categories. For funding purposes, the number of “such children” in average daily
       attendance in public schools maintained by a school district is to be multiplied by 1.2 times the
       annual per capita cost of administering the schools of the district. Id. Section 18-3 does not
       contain any provision setting forth the manner in which average daily attendance for the local
       school district is to be determined. That formula is contained in section 18-8.05(C) of the
       School Code, which provides, in relevant part, that for purposes of calculating general State
       aid, average daily attendance is the “monthly average of the actual number of pupils in
       attendance of each school district, as further averaged for the best 3 months of pupil
       attendance.” (Emphasis added.) Id. § 18-8.05(C)(1). Standing alone, the phrase actual number
       of pupils in attendance of each school district as contained in section 18-8.05(C)(1) could
       reasonably be interpreted to mean the actual number of pupils attending public schools
       maintained by a school district. However, section 27A-11(a) of the Charter Schools Law
       makes clear that, “[f]or purposes of the School Code, pupils enrolled in a charter school shall
       be included in the pupil enrollment of the school district within which the pupil resides.” Id.
       § 27A-11(a). Based upon the clear and unambiguous language of section 27A-11(a) of the
       Charter Schools Law, we do not believe that pupils attending a charter school located within
       the local school district in which they reside can be excluded from a determination of the actual
       number of pupils in attendance in that district for purposes of calculating the district’s average
       daily attendance. To conclude otherwise would render section 27A-11(a) superfluous.
¶ 15        Nevertheless, the State Board argues that pupils attending Prairie Crossing are not
       considered to be enrolled in the district within which they reside for purposes of determining
       the local school district’s average daily attendance. It asserts that, although it originally
       authorized Prairie Crossing as a charter school, Prairie Crossing is now authorized by the
       Illinois State Charter School Commission (Commission), and as such, it is not part of a local
       school district but rather constitutes its own local education agency. See id. §27A-5(k). The
       State Board concludes, therefore, that pupils attending Prairie Crossing are not considered to
       be enrolled in the district within which they reside. However, as the School Districts point out,
       the fact that section 27A-5(k) now provides that a Commission-authorized charter school is its
       own local education agency does not explain how that fact impacts the manner in which a
       charter school is funded. In particular, the fact that a charter school is considered a local
       education agency is not taken into consideration in section 18-3 of the School Code, which
       contains the formula for determining a local school district’s PCTC that is the basis for
       computing the funding to which a charter school is entitled. Further, although a
       Commission-authorized charter school may be considered a local education agency, there is no
       statutory authority for the proposition that its pupils do not reside within a local school district.
       Finally, as the School Districts argue, there is no statutory support, either express or implied,
       for the notion that a local school district’s PCTC is to be determined differently for purposes of
       calculating funding for a charter school that is authorized by the State Board or the
       Commission as opposed to calculating funding for a charter school authorized by a local
       school district.


                                                     -5-
¶ 16        As a general rule, we accord deference to the interpretation of a statute by the agency
       charged with its administration. Shields v. Judges’ Retirement System of Illinois, 204 Ill. 2d
488, 492 (2003). However, an agency’s interpretation is not binding and will be rejected when
       it is erroneous. Id. Based upon the foregoing analysis, we believe that the State Board’s
       interpretation of the School Code and the Charter Schools Law, as those statutes relate to the
       issue of whether pupils attending a charter school should be counted as attending the local
       school district in which they reside for purposes of calculating the local school district’s
       average daily attendance, fails to comport with the clear and unambiguous language of section
       27A-11(a) of the Charter Schools Law. We conclude, as did the circuit court, that pupils
       attending Prairie Crossing shall be counted as attending the school district in which they reside
       for purposes of calculating that local school district’s average daily attendance, which is the
       denominator of the formula used to determine the district’s PCTC set forth in section 18-3 of
       the School Code, which, in turn, establishes the minimum and maximum to be deducted from
       the funds otherwise due the School Districts and paid to Prairie Crossing.
¶ 17        Having determined that the pupils attending Prairie Crossing shall be counted as attending
       the local school district in which they reside for purposes of calculating that district’s average
       daily attendance, as the State Board did in fiscal years 2013 and 2014, we need not address the
       issue of whether the State Board was authorized by statute to recalculate the general state aid to
       which the School Districts were entitled in those years as there was no overpayment based
       upon the original calculation of the funds to which Prairie Crossing was entitled.
¶ 18        For the reasons stated, we affirm the circuit court’s order granting summary judgment in
       favor of the School Districts and denying the State Board’s cross-motion for summary
       judgment.

¶ 19      Affirmed.




                                                   -6-